t c memo united_states tax_court tomoko homza petitioner v commissioner of internal revenue respondent docket nos 10719-06l 3494-07l filed date tomoko homza pro_se terry serena for respondent memorandum opinion chiechi judge the case at docket no 10719-06l is before the court on respondent’s motion for summary_judgment and for imposition of sanctions under sec_6673 the case at docket 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure no 3494-07l is before the court on respondent’s motion for summary_judgment we shall refer collectively to respondent’s motion for summary_judgment and for imposition of sanctions under sec_6673 and respondent’s motion for summary_judgment as respondent’s motions we shall grant each of respondent’s motions background the record establishes and or the parties do not dispute the following petitioner’s address shown in the petition in each of these cases was in lewis center ohio case at docket no 10719-06l petitioner’s taxable years and petitioner did not file a federal_income_tax tax_return return for any of her taxable years and respondent prepared a substitute for return for each of those years respondent issued to petitioner notices of deficiency with respect to her respective taxable years and which she received petitioner did not file a petition with the court with respect to those notices consequently respondent assessed on the dates indicated the following tax additions to tax and interest as provided by law for petitioner’s taxable years and year assessment_date tax dollar_figure big_number big_number sec sec additions to tax under sec_6654 interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure a dollar_figure dollar_figure dollar_figure a dollar_figure dollar_figure dollar_figure we shall refer to any such unpaid assessed amounts with respect to petitioner’s respective taxable years and as well as interest as provided by law accrued thereafter as petitioner’s unpaid liability petitioner’s unpaid liability and petitioner’s unpaid liability respectively on date respondent issued to petitioner respective notices of balance due with respect to petitioner’s unpaid liability and petitioner’s unpaid liability on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liability notice_of_intent_to_levy with respect to peti- tioner’s unpaid liability on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien with respect to petitioner’s unpaid liability petitioner’s unpaid liability and petitioner’s unpaid liability notice of tax_lien with respect to petitioner’s unpaid liabilities for and on date petitioner timely submitted to respon- dent form request for a collection_due_process_hearing form regarding the notice_of_intent_to_levy with respect to petitioner’s unpaid liability and the notice of tax_lien with respect to petitioner’s unpaid liabilities for and petitioner included as part of that form certain documents that contained statements contentions arguments and or requests that the court finds to be frivolous and or groundless we shall refer to petitioner’s form and those documents as petitioner’s date form in petitioner’s date form petitioner indicated her disagreement with the notice_of_intent_to_levy with respect to petitioner’s unpaid liability and the notice of tax_lien with respect to petitioner’s unpaid liabilities for and and requested a hearing with respondent’s appeals_office appeals_office on date a settlement officer with the appeals_office settlement officer who was assigned petitioner’s febru- ary form first settlement officer sent to petitioner a letter acknowledging receipt of that form that letter stated in pertinent part we have received your request for a collection_due_process cdp hearing the issues you raised in your request for a hearing are issues that the courts have determined to be frivolous or groundless the appeals_office does not provide an in-person hear- ing if the issues you wish to discuss are frivolous or groundless however we can hold the hearing by tele- phone or you can raise relevant issues regarding the filing of a notice_of_federal_tax_lien and the proposed levy by written correspondence if you are interested in having an in-person hearing you must be prepared to discuss issues relevant to paying your tax_liabilities for the periods listed above these include offering other ways to pay the taxes in the meantime i have scheduled a telephone hearing for you on date pincite a m on date petitioner sent to the first settlement officer a document entitled declaration and administrative notice and certain exhibits attached thereto which petitioner represented consisted of pages petitioner’s first date declaration on the same date petitioner sent to the first settlement officer another document entitled declaration and administrative notice and certain exhibits attached thereto which petitioner represented consisted of pages petitioner’s second date declaration petitioner’s first date declaration and petitioner’s second date declara- tion each contained statements contentions arguments and or requests that the court finds to be frivolous and or groundless on date petitioner sent to the first settlement officer another document entitled declaration and administrative notice and certain exhibits attached thereto which petitioner represented consisted of pages petitioner’s first date declaration on the same date petitioner sent to the first settlement officer another copy of that document and certain exhibits attached thereto which petitioner represented consisted of pages petitioner’s second date declara- tion petitioner’s first date declaration and peti- tioner’s second date declaration each contained state- ments contentions arguments and or requests that the court finds to be frivolous and or groundless on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and sec_6330 notice_of_determination with respect to petitioner’s taxable years and notice_of_determination with respect to petitioner’s taxable years and that notice stated in pertinent part the determination of the appeals_office is that the filing of a notice_of_federal_tax_lien by the irs was appropriate and that it should not be withdrawn we have further determined that it is appropriate for the irs to collect the unpaid taxes for the period by levy on your property or rights to property the notice_of_determination with respect to petitioner’s taxable years and included an attachment that stated in pertinent part summary and determination the taxpayer requested a hearing with the appeals_office under internal_revenue_code irc sec_6320 relating to a filed notice_of_federal_tax_lien the notice of lien and under sec_6330 relating to a notice_of_intent_to_levy the levy notice the determination of the appeals_office is that the notice of lien should not be withdrawn and that collection of the unpaid taxes for the period by levy is neces- sary and appropriate background the taxpayer did not voluntarily file form sec_1040 for any of the periods as a result the irs prepared the returns under the authority of sec_6020 the irs then made deficiency assessments which remain unpaid the taxpayer did not petition the tax_court for a re-determination of any of the defi- ciencies no payments have been made by the taxpayer the taxpayer has additional unpaid income_tax liabili- ties for the and periods form sec_1040 for these periods were also prepared by the irs under the authority of sec_6020 the taxpayer has not filed an income_tax return for the or periods income information available to the irs reveals that she had income sufficient to require her to file income_tax returns for those peri- ods discussion and analysi sec_1 verification of legal and procedural requirements the information obtained by the appeals_office provides verification that all statutory regulatory and administrative requirements were met before the notice of lien was filed and before the levy notice was mailed to the taxpayer assessments were made on the periods in accordance with sec_6201 there was an unpaid balance due for each period when the notice of lien was filed and when the levy notice was issued sec_6303 provides that the irs shall as soon as practicable and within days after the making of an assessment give notice to the taxpayer stating the amount and demanding payment the notice required by sec_6303 was timely issued to the taxpayer on each of the periods sec_6321 provides a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice_and_demand is provided under sec_6303 sec_6320 requires that the irs give notice in writing within five days after the filing of a notice of lien of the taxpayer’s right to request a hearing before the office of appeals the taxpayer must request a hearing during the day period beginning on the day after the five-day period described above a notice of lien was filed on date that included the and periods the notice required by sec_6320 notice was timely mailed to the taxpayer on date the taxpayer submitted form request for a collection_due_process_hearing on date which is within the statutory 30-day period sec_6330 states that no levy may be made until days after the irs provides written notice to a taxpayer of the opportunity for a hearing with the irs office of appeals sec_6330 requires that the taxpayer request a hearing within the 30-day period a levy notice was sent to the taxpayer by certified mail on date that included only the period the taxpayer submitted form on date which is within the statutory 30-day period sec_6330 allows the taxpayer to raise any relevant issue relating to the unpaid tax or the proposed levy at the hearing the issues raised by the taxpayer are addressed below the appeals employee has had no prior involvement with the periods either in a previous appeals hearing or in compliance activities issues raised by the taxpayer the taxpayer raised the following issues in an attachment to form and in subsequent correspondence to the appeals_office a hearing was held with the taxpayer by telephone on date all irs documents are mathematically incorrect consideration of the issue by the appeals_office the appeals_office does not agree with the taxpayer’s position she did not provide any further explanation at the hearing she did not identify the irs documents that allegedly contain errors she did not identify what mathematical errors exist and presented no evidence to support her allegation all irs data and information shown on received irs documents has been successfully rebutted and or proven to be not applicable to me the irs is incorrectly processing and inappro- priately using their documents policies and practices deceptively consideration of the issue by the appeals_office the taxpayer did not further explain this issue at the hearing it would be mere speculation for the appeals_office to determine what her point is nevertheless the appeals_office has determined that this issue as stated is not relevant to the unpaid tax the notice of lien or the proposed levy the irs has presented their incorrectly processed and unenforceable documents to third parties who are now complicit with the irs in their actions taken to date i have notified these third parties as to their liability in this matter consideration of the issue by the appeals_office the taxpayer did not clarify this issue at the hearing it is unknown what documents or third parties she has referenced further she did not identify what law regulation or procedure has been violated the appeals_office believes that this issue is not relevant to the unpaid tax the notice of lien or the proposed levy the irs has attempted to utilize numerous irs codes which have no applicability to me i have legally documented and proven my exempt status each and every irs notice has been legally rebutted and or responded to in a timely and proper manner consideration of the issue by the appeals_office the taxpayer did not further explain this issue at the hearing the appeals_office believes that the taxpayer’s claim of being exempt from federal income taxes is a frivolous position that warrants no further discussion i have never received a 90-day statutory_notice_of_deficiency signed by an authorized agent which is specific to me this makes sense because all legitimate irs documents indicate that i have never been validly or legally assessed which means there cannot be any penalty or interest charges which means there is no liability the irs’ incorrectly processed documentation has not adhered to all irs regulations and policies and therefore needs to be corrected immediately by an irs acknowledgment of my exempt status and an immediate reversal of all adverse irs actions consideration of the issue by the appeals_office the appeals_office disagrees with the taxpayer’s position that she did not receive a statutory_notice_of_deficiency for the periods irs transcripts for the periods indicate that the taxpayer did not respond to statutory notices of deficiency snd issued for each of the periods that is the taxpayer did not petition the united_states tax_court for a re-determination of the deficiency assessments and did not sign an agreement to the assessments after the snd were issued the transcripts further indicate that the snd for each period were mailed to the correct address moreover the taxpayer presented no evidence to raise any doubt as to whether or not she received the snd and did nor further discuss this issue at the hearing as stated above the appeals_office has verified that all legal and procedural requirements have been met in this case the taxpayer’s request for acknowledgment of her exempt status is a patently frivolous issue and need not be further discussed the taxpayer raised no challenge to the existence or amount of the underlying liability except to assert her claim of exempt status the taxpayer has not identified any items of income deduction or credit or the computations thereof that are incorrect i have never been provided with the specific taxing statute and implementing regulation that the irs legally relies upon to determine that i am a person liable for any specific tax i have provided legally documented and irrefutable evidence of my exempt status numerous times to appropriate irs agents and third parties consideration of the issue by the appeals_office the appeals_office believes that there is no statutory or regulatory requirement or any obligation on the part of the hearing officer to identify what statute makes the taxpayer liable for any specific tax furthermore the appeals officer is not required to prove at the hearing that the taxpayer is liable for the taxes once again the taxpayer’s claim of exempt status is a frivolous position the irs has again inappropriately provided my personal and private social_security data into a publicly displayed environment without my prior written and expressed consent with their incorrectly filed notice_of_federal_tax_lien this also opens a rather serious legal liability for the irs consideration of the issue by the appeals_office the taxpayer did not identify how when or where the irs made any unauthorized disclosure of her tax information the appeals_office believes that her suggestion that the filing of the notice of lien in the required public place of filing has violated her rights to privacy is entirely without merit she owes nothing as evidenced by forms forms are incorrect and should be corrected showing a correct balance of zero consideration of the issue by the appeals_office the appeals_office disagrees with the taxpayer’s position forms for each of the periods clearly show an unpaid balance owed the taxpayer has presented no evidence to show any irregularity in the assessment process the taxpayer did not demonstrate or explain how any incorrect entry on forms result in a finding that the balance of tax is zero the appeals_office believes that forms provide presumptive evidence that the assessments are correct absent any identification of an irregularity in the assessment process penalties shown on forms are not supported by any documented source evidence and therefore are invalid consideration of the issue by the appeals_office the appeals_office disagrees with the taxpayer’s position forms provide presumptive evidence that the penalties were properly assessed and no other source evidence is necessary to confirm a proper assessment the taxpayer presented no evidence to identify any irregularity in the assessment of any penalties the taxpayer raised no other issues relating to the unpaid taxes the notice of lien or the proposed levy and made no offers of collection alternatives the tax_court is empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless pierson v commissioner t c no it is the view of the appeals_office that the positions the taxpayer has taken have no merit and are groundless and are intended solely to delay payment of taxes balancing the need for efficient collection with the taxpayer’s concern that the collection action be no more intrusive than necessary sec_6330 requires that the appeals officer consider whether any collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary the taxpayer did not indicate that the notice of lien or the proposed levy is unnecessarily intrusive furthermore the appeals_office believes that any concern the taxpayer may have about the intrusive- ness of the notice of lien or the proposed levy is not a legitimate concern she has demonstrated an intentional disregard for the filing of federal_income_tax returns and for the payment of federal income taxes she has acted upon a conscious and intentional plan to thwart the irs’ ability to enforce the federal tax laws against her her entire objective is to delay collection of any income taxes as long as possible the taxpayer has no intention of paying any federal income taxes willingly therefore the appeals_office believes that the notice of lien must remain filed with respect to the periods and that the irs has no choice but to collect the unpaid taxes for the period by levy on the taxpayer’s property or rights to property reproduced literally on date the court issued an order in which inter alia the court ordered petitioner to file a response to respondent’s motion for summary_judgment and for imposition of sanctions under sec_6673 in that order the court reminded petitioner about sec_6673 and admonished her that in the event that she advanced frivolous and or groundless state- ments contentions and arguments the court would impose a penalty not in excess of dollar_figure on her under that section on date petitioner submitted a document that the court had filed as petitioner’s motion to compel production of documents on date the court issued an order in which inter alia the court stated that some of the documents that petitioner seeks indicate that petitioner intends to advance frivolous and or groundless statements contentions and argu- ments in that order the court again reminded petitioner about sec_6673 and again admonished her that in the event that she advanced frivolous and or groundless statements conten- tions and or arguments the court would impose a penalty not in excess of dollar_figure on her under that section on date petitioner filed a response to respon- dent’s motion for summary_judgment and for imposition of sanc- tions under sec_6673 petitioner’s date re- sponse petitioner’s date response contains statements contentions arguments and or requests that the court finds to be frivolous and or groundless on date petitioner submitted a document that the court had filed as petitioner’s reply to respondent’s reply to petitioner’s response to respondent’s motion for summary_judgment petitioner’s first date reply petitioner’s first date reply contains statements contentions arguments and or requests that the court finds to be frivolous and or groundless case at docket no 3494-07l petitioner’s taxable_year petitioner did not file a return for her taxable_year respondent prepared a substitute for return for that year respondent issued to petitioner a notice_of_deficiency with respect to her taxable_year which she received petitioner did not file a petition with the court with respect to that notice consequently on date respondent assessed tax of dollar_figure additions to tax under sec_6651 and and of dollar_figure dollar_figure and dollar_figure respectively and interest as provided by law of dollar_figure we shall refer to any such unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued there- after as petitioner’s unpaid liability on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability on date respondent issued to petitioner a notice_of_intent_to_levy with respect to petitioner’s unpaid liability notice_of_intent_to_levy with respect to petitioner’s unpaid liability on date petitioner timely submitted to respon- dent form regarding the notice_of_intent_to_levy with respect to petitioner’s unpaid liability petitioner’s date form in that form petitioner indicated her disagreement with that notice and requested a hearing with the appeals_office petitioner’s date form contained statements contentions and or arguments that the court finds to be frivolous and or groundless on date a settlement officer who was assigned petitioner’s date form second settlement officer sent to petitioner a letter acknowledging receipt of that form second settlement officer’s date letter that letter stated in pertinent part you requested a correspondence hearing this will be your primary opportunity to discuss with me the reasons you disagree with the collection action and or to discuss alternatives to the collection action the issues you raise in your cdp request are those that courts have determined are frivolous or appeals does not consider before you decide whether to petition a notice_of_determination you should know that the tax_court is empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless 115_tc_576 forbes v commissioner t c memo dollar_figure penalty imposed aston v commis- sioner t c memo dollar_figure penalty im- posed on date in response to the second settlement officer’s date letter petitioner sent to the second settlement officer a letter in which she requested a copy of the complete administrative file not just the collection file petitioner’s date letter on date in response to petitioner’s date letter the second settlement officer sent to petitioner a letter second settlement officer’s date letter that letter stated in pertinent part i sent you a letter dated date offering you a correspondence hearing per your request you responded to the letter requesting a complete copy of the administrative file the appeals_office is not required to provide you with such a file please be advised that we will make a determination in the collection_due_process_hearing you requested by reviewing the collection administrative file and what- ever information you have already provided if you would like to provide information for our con- sideration please do so by date on date in response to the second settlement officer’s date letter petitioner sent to the second settlement officer a letter that letter stated in pertinent part i clearly must object to your denial of my right to review the entire administrative file clearly you are stating that you are biased and prejudicial by the mere fact that you will not review all the facts as they relate to this case on date the appeals_office issued to petitioner a notice_of_determination with respect to petitioner’s taxable_year notice_of_determination with respect to petitioner’s taxable_year that notice stated in pertinent part appeals’ determination is to sustain the proposed levy action the assessment at issue is valid and you have not offered a collection alternative before you decide whether to petition this notice_of_determination you should know that the tax_court is empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless pierson v commissioner t c no it is our view that the positions you have taken have no merit and are groundless the notice_of_determination with respect to petitioner’s taxable_year included an attachment that stated in pertinent part summary and determination you requested a collection_due_process cdp hearing under internal_revenue_code irc section in response to a final notice notice_of_intent_to_levy and notice of your right to a cdp hearing your request for a cdp hearing was timely since it was received within the 30-day time period as set in the statute appeals’ determination is that the proposed levy action is appropriate for the reasons discussed below brief background the cdp_notice was for the unpaid income_tax_liability covering the period listed above the return was prepared under the internal revenue service’s substitute-for-return sfr procedures sec_6020 gives the irs authority to file a return if any person fails to file a return required by any internal revenue law or regulation a notice_of_intent_to_levy was issued to your current address on date the settlement officer sent you a letter dated date offering you a correspondence hearing per your request on form request for a collection_due_process_hearing discussion and analysis sec_6320 sec_6330 taken together require the service to a verify at the hearing that the requirements of legal and administrative procedures have been met b adequately review specific issues raised by a taxpayer at a hearing and c balance the needs of the service to efficiently collect the tax with the taxpayer’s expectation that the proposed actions be no more intrusive than necessary verification of legal and administrative procedural requirements n the assessment was made on the applicable due process notice periods per sec_6201 n the notice_and_demand for payment letter was mailed to your last_known_address within days of the assessment as required by sec_6303 n there was a balance due when the collection_due_process_notice was issued per sec_6322 and sec_6331 there remains an amount due and owing n sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property n sec_6331 requires that the service notify a taxpayer at least days before a notice_of_levy can be issued the transcripts of the account and the administrative file show that this notice was mailed to you by certified mail n sec_6330 generally provides that no collection by levy may be made unless the commissioner notifies a taxpayer of the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination a final notice notice_of_intent_to_levy and notice of your right to a hearing was sent to you by certified mail n you were given the opportunity to raise any relevant issues relating to the unpaid tax or the proposed levy action at the hearing in accordance with sec_6330 n the settlement officer requested and reviewed detailed computer transcripts of each of the years in question n the settlement officer was provided various documents from the administrative collection files and reviewed the provided information n it appears that the service met the requirements of all applicable laws regulations and administrative procedures during the assessment and collection phases of this investigation n the collection_period allowed by statute to collect these taxes had been suspended by the appropriate computer code for the periods at issue n this appeals employee has had no prior involvement with the case concerning the applicable tax period issues raised by the taxpayer challenges to the existence or amount of the liability issue in your appeal you stated you never received a legally valid statutory_notice_of_deficiency and no evidence of a signed sfr per the specific requirements of sec_6020 you stated the notice_of_intent_to_levy is unauthorized response appeals disagree s with your position sec_6020 gives the irs authority to file a return if any person fails to file a return required by any internal revenue law or regulation the settlement officer determined the issues you raised are frivolous and do not require a response the settlement officer sent you a letter dated date requesting you to provide form 433a collection information statement as well as filed signed copies of your returns for tax periods ending date and by date you responded with a letter dated date requesting appeals to provide you with the entire administrative file the settlement officer sent you another letter dated date explaining that appeals is not required to provide you with the entire administrative file the letter also requested you to provide information for consideration by date as of this date you have not provided the information requested collection alternatives offered by the taxpayer you offered no collection alternatives other issues raised by the taxpayer you raised no other non-frivolous issues balancing the need for efficient collection with taxpayer concerns that the collection action be no more intrusive than necessary the proposed levy is the appropriate action given the facts and circumstance of this particular case in balancing the least intrusive method of collection with the need to efficiently collect taxes the balance favors the proposed levy as you presented no informa- tion or collection alternative that would weigh against the need for efficient collection the proposed levy is sustained on date the court issued an order in which inter alia it ordered petitioner to file a response to respon- dent’s motion for summary_judgment in that order the court reminded petitioner about sec_6673 and admonished her that in the event that she advanced frivolous and or groundless statements contentions and arguments the court would impose a penalty not in excess of dollar_figure on her under that section on date petitioner submitted a document that the court had filed as petitioner’s motion to compel production of documents on date the court issued an order in which inter alia the court stated that some of the documents that petitioner seeks indicate that petitioner intends to advance frivolous and or groundless statements contentions and argu- ments in that order the court again reminded petitioner about sec_6673 and again admonished her that in the event that she advanced frivolous and or groundless statements conten- tions and or arguments the court would impose a penalty not in excess of dollar_figure on her under that section on date petitioner filed a response to respon- dent’s motion for summary_judgment petitioner’s date response petitioner’s date response contains statements contentions arguments and or requests that the court finds to be frivolous and or groundless on date petitioner submitted a document that the court had filed as petitioner’s reply to respondent’s reply to petitioner’s response to respondent’s motion for summary_judgment petitioner’s second date reply petitioner’s second date reply contains statements contentions arguments and or requests that the court finds to be frivolous and or groundless discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion petitioner did not file a petition with the court with respect to the respective notices of deficiency that respondent issued to her regarding her taxable years through where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 as was true of petitioner’s position before the appeals_office we find that petitioner’s position in these cases is frivolous and groundless based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with respect to petitioner’s taxable years and and the notice_of_determination with respect to petitioner’s taxable_year in respondent’s motion for summary_judgment and for imposi- tion of sanctions under sec_6673 in the case at docket no 10719-06l respondent requests that the court require petitioner to pay a penalty to the united_states pursuant to sec_6673 although respondent does not ask the court in respondent’s motion for summary_judgment in the case at docket no 3494-07l to impose a penalty under that section the court considers sua sponte whether it should impose such a penalty on petitioner sec_6673 authorizes the court to require a tax- payer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer’s position in such a proceeding is frivolous or groundless sec_6673 in the notice_of_determination that respondent issued to petitioner in each of these cases respondent warned petitioner that the court is empowered to impose a penalty in an amount not to exceed dollar_figure for instituting and maintaining an action before it primarily for delay or for advancing a position that is frivolous or groundless in various orders that the court issued in each of these cases the court reminded petitioner about sec_6673 and admonished her that in the event that she advanced frivolous and or groundless statements contentions and or arguments the court would impose a penalty not in excess of dollar_figure on her under that section despite the admonitions in the notice_of_determination issued in each of these cases and in the court’s various orders issued in each of these cases we have found that petitioner advanced frivolous and or groundless statements contentions arguments and requests in petitioner’s date re- sponse and petitioner’s first date reply in the case at docket no 10719-06l and petitioner’s date response and petitioner’s second date reply in the case at docket no 3494-07l as a result petitioner has caused the court to waste its limited resources we believe that petitioner instituted and maintained these cases primarily for delay we have found that petitioner’s position in these cases is frivolous and groundless we shall impose a penalty on petitioner pursuant to sec_6673 in the case at docket no 10719-06l and the case at docket no 07l in the amounts of dollar_figure and dollar_figure respectively we have considered all of petitioner’s statements conten- tions arguments and requests that are not discussed herein and to the extent we have not found them to be frivolous and or groundless we find them to be without merit and or irrelevant on the record before us we shall grant each of respondent’s motions to reflect the foregoing appropriate orders and decisions for respondent will be entered in docket no 10719-06l and docket no 3494-07l
